DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The scope of claim 1-20 are not fully supported the claims are broader than what was disclosed
As to claim 1 and 17 Applicant does not teach an embodiment wherein the element is a singular filter layer instead it is described as a filter stack. Further applicant does not set  Though the claims are broad and can cover what is supported it but also cover embodiment not supported. Since the original disclosure and claims are broader applicant does not have written description for the limitation. 
Further applicant not have support for an embodiment where the carrier is not patterned, the original independent claims are and figure and specification all require the carrier to be patterned.
As to claims 1, 9 and 17 though paragraph 105 uses alternative language applicant does not have support for an embodiment where the mems does not have a mobile diaphragm. Further non diaphragm mems do not suffer from particle issues that diaphragms with respect to particles thus applicant recitation of a generic MEMs is not supported.
As set for in MPEP 2163 Section B:
Under certain circumstances, omission of a limitation can raise an issue regarding whether the inventor had possession of a broader, more generic invention. See, e.g., PIN/NIP, Inc. v. Platte Chem. Co., 304 F.3d 1235, 1248, 64 USPQ2d 1344, 1353 (Fed. Cir. 2002) (Claim for a method of inhibiting sprout growth on tubers by treating them with spaced, sequential application of two chemicals was held invalid for lack of adequate written description where the specification indicated that invention was a method of applying a "composition" containing the two chemicals.); Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473, 45 USPQ2d 1498 (Fed. Cir. 1998) (claims to a sectional sofa comprising, inter alia, a console and a control means were held invalid for failing to satisfy the written description requirement where the claims were broadened by removing the location of the control means); Johnson Worldwide Assoc. v. Zebco Corp., 175 F.3d 985, 993, 50 USPQ2d 1607, 1613 (Fed. Cir. 1999) (stating that, in Gentry Gallery, the "court’s determination that the patent disclosure did not support a broad meaning for the disputed claim terms was premised on clear statements in the written description that described the location of a claim element--the ‘control means’ --as ‘the only possible location’ and that variations were ‘outside the stated purpose of the invention.’ … Gentry Gallery, then, considers the situation where the patent’s disclosure makes crystal clear that a particular (i.e., narrow) understanding of a claim term is an ‘essential element of [the inventor’s] invention.’"); see also Tronzo v. Biomet, 156 F.3d at 1158-59, 47 USPQ2d at 1833 (Fed. Cir. 1998) (claims to generic cup shape were not entitled to filing date of parent application which disclosed "conical cup" in view of the disclosure of the parent application stating the advantages and importance of the conical shape.). A claim that omits an element that applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement. See Gentry Gallery, 134 F.3d at 1480, 45 USPQ2d at 1503; In re Sus, 306 F.2d 494, 504, 134 USPQ 301, 309 (CCPA 1962) ("[O]ne skilled in this art would not be taught by the written description of the invention in the specification that any ‘aryl or substituted aryl radical’ would be suitable for the purposes of the invention but rather that only certain aryl radicals and certain specifically substituted aryl radicals [i.e., aryl azides] would be suitable for such purposes."(emphasis in original)). A claim which omits matter disclosed to be essential to the invention as described in the specification or in other statements of record may also be subject to rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as not enabling, or under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976); and In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968). See also MPEP § 2172.01.
The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
See also ICU Medical v. Alaris Medical System (Fed. Cir. 2009)
Simply because paragraph 105 states these in the alternative is not support a specific claim to the alternative or claims encompassing the alternative. MPEP 2163.03 V:
States: While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
Paragraph 105 mere fact that applicant tries to insinuate that thee are optional fails since there are no specific embodiments or examples of alternatives. 
	a.	As to claim 3, since applicant has not set forth a upper or lower applicant does not have support for all interpretations of wherein the particle filter comprises a plurality of opposing sidewalls that define a plurality of filter openings, wherein after bonding the MEMS substrate to the carrier substrate the filter openings continuously extend from an upper surface of the carrier substrate to a lower surface of the MEMS substrate.
Specifically  if the top is define towards the bottom of the page this is not supported. Since this is not originally filed in the specification it is applicant duty to clarify what is and is not a upper and lower surface.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 10,The recitation of anneal is unclear since it is unclear from the disclosure the scope of anneal for example there are no recited temperatures or times. Thus without some kind of range anything above absolute zero can be considered an anneal. Thus structure sitting out can be considered annealed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1,2,4,9, 10, 16, 17, and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou (WO2018223389 cited in parent).
	a.	AS to claims 1, 2,  4, 9 Zou teaches A method for manufacturing a microelectromechanical systems (MEMS) device, the method comprising: forming a filter stack over a carrier substrate (figure 12), wherein the filter stack includes an upper dielectric layer, a lower dielectric layer, and a particle filter layer disposed between the upper and lower dielectric layers (406 402 and 507); patterning the filter stack to define a particle filter in the particle filter layer (it patterned beforehand the claim does not require the patterning to occur on the substrate), the particle filter having one or more surfaces continuously extending around a plurality of filter openings (figure 3 and figure 2); bonding a MEMS substrate to the upper dielectric layer (figure 13); forming a MEMS structure over the MEMS substrate (bottom portion of 403), the MEMS structure includes a mobile diaphragm (item 404 and portions of 403); patterning the carrier substrate to define a carrier substrate opening in the carrier substrate (figure 14-16); patterning the MEMS substrate to define a MEMS opening in the MEMS substrate; and performing an etch process on the MEMS structure and the filter stack, wherein the etch process removes the upper and lower dielectric layers from directly above and directly below the particle filter (figure 15 and 16 and page 8). The pillars are the left over portions (dots)
b.	As to claim 10. As to anneals there is nothing set forth as to the scope of an anneal no temperature or times. Thus after forming the layer it is at an elevated temperature until cooled Each of these can be defined as anneal thus Zou teaches wherein forming the filter stack comprises: depositing the lower dielectric layer on the carrier substrate and subsequently performing a first annealing process; depositing the particle filter layer on the lower dielectric layer and subsequently performing a second annealing process; and depositing the upper dielectric layer on the particle filter layer and subsequently performing a third annealing process.

 all the are formed at elevated temperature and preheat is required.
c.	As to claim 16, Zou teaches wherein etching the filter stack to define the particle filter includes concurrently removing segments of the upper dielectric layer, segments of the lower dielectric layer, and segments of the particle filter layer (they are all etched to some extent in figures 15-16.
d.	As to claim 17, 20 Zou teaches a microelectromechanical systems (MEMS) device structure overlying a MEMS substrate (items bottom portion of 403 being the substrate and top of 403 and 404 and 405 being the mems), wherein the MEMS device structure includes a diaphragm having opposing sidewalls that define a diaphragm opening (item items 404 and top portion of 403); a carrier substrate underlying the MEMS substrate item 411 or 401, wherein the carrier substrate has opposing sidewalls that define a carrier substrate opening underlying the diaphragm opening (figure 1); and a filter stack sandwiched between the carrier substrate and the MEMS substrate (item 402 406 407see page 7 last 2 paragraphs), the filter stack includes an upper dielectric layer (item 407), a lower dielectric layer (item 406), and a particle filter layer disposed between the upper and lower dielectric layers (item 402), wherein the particle filter layer comprises a particle filter spaced laterally between the opposing sidewalls of the carrier substrate (item 402). Zou further teaches back plate item 405 Zou teaches wherein the filter stack further includes: an upper dielectric layer disposed between the MEMS substrate and the particle filter layer; a lower dielectric layer disposed between the carrier substrate and the particle filter layer; and wherein outer sidewalls of the particle filter layer extend past outer sidewalls of the upper dielectric layer and outer sidewalls of the lower dielectric layer (figure 1 item 402 extend past outer wall of 406 and 407).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of Rombach (20200169818).
a.	As to claim 3  and 18, Zou teaches sidewalls (1/4 of the circle) if applicant mean it is polygonal in structure Zou does not a polygonal shaped structure.
	Romach teaches the holder providing an outer sidewalls that are polygonal (figure 4 and 5 BM.FC with particle filter disposed there between the polygonal sidewalls.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filling to provide a polygonal filter structure. One would have been so motivated to create different filter for different shape mems microphone cavities.
All of the side walls are defines by the upper lower and middle films the upper and lower form outermost side walls while the middle forms the interior sidewalls of the opening

Claim(s)  4-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of Chen.
As to claim 4-8, Zou does not explicitly teach, wherein patterning the particle filter layer to define the particle filter is performed after bonding the MEMS substrate to the carrier substrate.
wherein patterning the particle filter layer to define the particle filter concurrently removes segments of the MEMS substrate and defines a plurality of pillars above the particle filter.
patterning the carrier substrate to define a carrier substrate opening that extends through the carrier substrate, wherein the carrier substrate opening is defined before patterning the particle filter layer to define the particle filter.
However Chen teaches removing the space in the mems substrate after forming the particle filter holes figure 3q to 3r 227 form the particle filter holes. Further over etching was known to ensure removal of the desired material.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing remove the portions of the mems substrate after bonding and forming the particle filter. Further during the process it would have been further obvious to partially etch into the mems substrate . 
One would have been so motivated to incorporate  well known techniques to allow for the use of different production fabs. Providing a cost benefit. Further the over etch would ensure all the holes are clear.
Further process would create small pillars at the surface of the substrate with a subsequent removal. Reading on claims 4-5.


Claim 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of Chen.
Zou does not teach and bonding the MEMS structure to a sacrificial substrate before bonding the MEMS substrate to the upper dielectric layer.
However it was known at the time of filing to provide a backing layer to provide support during bonding and processing.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide on the mems side a temporary backing substrate and removing it after final fabrication to provide structural integrity and stability during subsequent steps.
As to claim 11-12, 14-15, Zou does not explicitly teach, wherein patterning the particle filter layer to define the particle filter is performed after bonding the MEMS substrate to the carrier substrate.
wherein patterning the particle filter layer to define the particle filter concurrently removes segments of the MEMS substrate and defines a plurality of pillars above the particle filter.
patterning the carrier substrate to define a carrier substrate opening that extends through the carrier substrate, wherein the carrier substrate opening is defined before patterning the particle filter layer to define the particle filter.
However Chen teaches removing the space in the mems substrate after forming the particle filter holes figure 3q to 3r 227 form the particle filter holes. Further over etching was known to ensure removal of the desired material.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing remove the portions of the mems substrate after bonding and forming the particle filter. Further during the process it would have been further obvious to partially etch into the mems substrate . 
One would have been so motivated to incorporate  well known techniques to allow for the use of different production fabs. Providing a cost benefit. Further the over etch would ensure all the holes are clear.
Further process would create small pillars at the surface of the substrate with a subsequent removal reading on claims 12 and 15.
b.	As to claim 13, Applicant does not state that the bonding step take place after the formation instead applicant set forth a structural statement  the pillars are bonded to the upper dielectric which is true since the upper was bonded to the mems the forming the pillars does not change the state it is in a bonded configuration. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou.
As to claim 19, Zou does not explicitly teach the middle is polysilicon and the upper and lower are silicon nitride. 
However these were known and commonly used since they have selective etches with respect to one another.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide the upper and the lower as silicon nitride and the middle as polysilicon.
One would have been so motivated to use conventional material providing a cost benefit.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4,9,10, 17, 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,941,034. Although the claims at issue are not identical, they are not patentably distinct from each other because in most instances the claims are broader as to claim 19.
The use of silicon nitride and polysilicon was known since there are naturally etch selective.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide the upper and lower materials as silicon nitride and the middle material as a polysilicon material.
One would have been so motivated to provide a cost benefit by using material that were conventional.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        di